Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments, see remarks, filed 5/17/2022, with respect to claim 12-15 have been fully considered and are persuasive.  The rejections of claims 12-15 has been withdrawn. 
Allowable Subject Matter
Claims 12-15 allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach nor substantially render obvious:
A system for predicting at least one characteristic of an intraocular lens, comprising: 
a first computing device capable of measuring at least one biometric parameter of an eye;
a second computing device programmed to simulate a corneal spherical aberration and a post-operative anterior chamber depth of the eye according to the at least one biometric parameter;
a third computing device programmed to apply, by at least one computing processor, a regression to the at least one biometric parameter, the corneal spherical aberration, the post-operative anterior chamber depth, and cross products thereof; and
an output from said third computing device, comprising an optimized one of the at least one characteristic to obtain a desired postoperative condition calculated in accordance with the regression.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MATTHEWS whose telephone number is (571)272-4753. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM H MATTHEWS/Primary Examiner, Art Unit 3774